UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2011 Date of reporting period: February 28, 2011 Item 1. Schedule of Investments: Putnam Asset Allocation: Equity Portfolio The fund's portfolio 2/28/11 (Unaudited) COMMON STOCKS (90.0%)(a) Shares Value Advertising and marketing services (0.4%) Nu Skin Enterprises, Inc. Class A 129 $4,118 Omnicom Group, Inc. 2,807 142,876 ValueClick, Inc. (NON) 124 1,851 Aerospace and defense (1.0%) Lockheed Martin Corp. 1,794 142,013 Raytheon Co. 2,798 143,286 United Technologies Corp. 376 31,411 Agriculture (0.1%) Andersons, Inc. (The) 458 22,002 Austevoll Seafood ASA (Norway) 745 5,919 HQ Sustainable Maritime Industries, Inc. (NON) 287 1,174 Pescanova SA (Spain) 162 6,172 Airlines (0.6%) Aeroflot - Russian Airlines OJSC (Russia) 7,176 17,940 Alaska Air Group, Inc. (NON) 160 9,512 Qantas Airways, Ltd. (Australia) (NON) 24,790 59,437 Turk Hava Yollari (Turkey) (NON) 4,836 13,560 United Continental Holdings, Inc. (NON) 4,249 102,146 US Airways Group, Inc. (NON) 296 2,549 Automotive (0.9%) Kia Motors Corp. (South Korea) 768 39,204 NGK Spark Plug Co., Ltd. (Japan) 1,000 14,973 Peugeot SA (France) (NON) 1,910 76,494 Sinotruk Hong Kong, Ltd. (China) 10,000 9,600 Suzuki Motor Corp. (Japan) 1,800 42,710 Tata Motors, Ltd. (India) 728 17,497 Tesla Motors, Inc. (NON) 89 2,126 TRW Automotive Holdings Corp. (NON) 937 53,222 Valeo SA (France) (NON) 557 34,674 Volkswagen AG (Preference) (Germany) 43 7,294 Banking (6.0%) Australia & New Zealand Banking Group, Ltd. (Australia) 4,254 105,028 Banca Intesa SpA RSP (Italy) 7,065 20,693 Banca Monte dei Paschi di Siena SpA (Italy) (NON) 14,695 19,594 Banco Bradesco SA ADR (Brazil) 3,447 67,492 Banco Latinoamericano de Exportaciones SA Class E (Panama) 440 7,392 Banco Popolare SC (Italy) 5,242 18,306 Bank of America Corp. 8,108 115,863 Bank of the Ozarks, Inc. 223 9,600 Bank Rakyat Indonesia (Indonesia) 40,000 21,450 Barclays PLC (United Kingdom) 16,763 87,223 BNP Paribas SA (France) 1,054 82,315 China Construction Bank Corp. (China) 30,000 26,233 Chongqing Rural Commercial Bank Co., Ltd. (China) (NON) 14,000 10,930 Chuo Mitsui Trust Holdings, Inc. (Japan) 9,000 38,459 Citigroup, Inc. (NON) 11,231 52,561 Community Bank System, Inc. 194 4,881 Danske Bank A/S (Denmark) (NON) 1,860 43,697 Fifth Third Bancorp 4,177 60,984 Financial Institutions, Inc. 263 5,073 First Financial Bancorp 305 5,164 Flushing Financial Corp. 451 6,458 Grupo Financiero Banorte SAB de CV (Mexico) 4,002 18,156 Home Bancshares, Inc. 200 4,506 HSBC Holdings PLC (London Exchange) (United Kingdom) 1,442 15,905 Hudson City Bancorp, Inc. 8,717 100,246 Huntington Bancshares, Inc. 6,770 46,307 Industrial & Commercial Bank of China, Ltd. (China) 99,000 76,258 Industrial Bank of Korea (IBK) (South Korea) 1,690 25,369 International Bancshares Corp. 320 6,109 Intesa Sanpaolo SpA (Italy) 27,671 93,347 JPMorgan Chase & Co. 3,381 157,859 Kasikornbank PCL NVDR (Thailand) 4,500 17,425 Lloyds Banking Group PLC (United Kingdom) (NON) 86,348 87,036 Mediobanca SpA (Italy) 3,389 35,879 Merchants Bancshares, Inc. 124 3,162 Metro Bancorp, Inc. (NON) 202 2,477 Orrstown Financial Services, Inc. 114 3,135 Park National Corp. 42 2,765 PNC Financial Services Group, Inc. 2,513 155,052 Popular, Inc. (Puerto Rico) (NON) 1,048 3,406 Republic Bancorp, Inc. Class A 96 1,645 Sberbank OJSC (Russia) (NON) 22,596 79,990 Southside Bancshares, Inc. 234 5,338 Suffolk Bancorp 122 2,512 UniCredito Italiano SpA (Italy) 21,018 54,048 Virginia Commerce Bancorp Inc. (NON) 659 3,888 Wells Fargo & Co. 3,698 119,297 Westpac Banking Corp. (Australia) 2,049 49,378 Basic materials (0.2%) African Rainbow Minerals, Ltd. (South Africa) 776 23,478 AMCOL International Corp. 232 7,241 Avalon Rare Metals, Inc. (Canada) (NON) 662 4,942 Canada Lithium Corp. (Canada) (NON) 2,411 3,352 China Rare Earth Holdings, Ltd. (China) (NON) 4,000 1,795 Extract Resources, Ltd. (Australia) (NON) 127 1,203 Galaxy Resources, Ltd. (Australia) (NON) 974 1,447 General Moly, Inc. (NON) 319 1,672 Great Western Minerals Group, Ltd. (Canada) (NON) 3,000 2,749 Greenland Minerals & Energy, Ltd. (Australia) (NON) 1,097 1,459 Lynas Corp., Ltd. (Australia) (NON) 2,777 5,598 MagIndustries Corp. (Canada) (NON) 3,823 787 Metminco, Ltd. (Australia) (NON) 3,619 1,420 Neo Material Technologies, Inc. (Canada) (NON) 300 2,663 Noront Resources, Ltd. (Canada) (NON) 1,446 1,161 Orocobre, Ltd. (Australia) (NON) 637 1,904 Paladin Energy, Ltd. (Australia) (NON) 421 2,147 STR Holdings, Inc. (NON) 137 2,481 Beverage (1.2%) Akasha Wira International Tbk PT (Indonesia) (NON) 5,500 649 Coca-Cola Co. (The) 1,852 118,380 Coca-Cola Hellenic Bottling Co. SA (Greece) 901 24,550 Dr. Pepper Snapple Group, Inc. 3,372 121,594 Heckmann Corp. (NON) 1,351 7,728 Heineken Holding NV (Netherlands) 471 21,636 PepsiCo, Inc. 1,305 82,763 Synergy Co. (Russia) (NON) 673 28,784 Biotechnology (0.8%) AMAG Pharmaceuticals, Inc. (NON) 231 4,253 Amylin Pharmaceuticals, Inc. (NON) 137 2,096 Auxilium Pharmaceuticals, Inc. (NON) 157 3,528 BioMarin Pharmaceuticals, Inc. (NON) 132 3,229 Complete Genomics, Inc. (NON) (S) 688 5,022 Cubist Pharmaceuticals, Inc. (NON) 130 2,851 Dendreon Corp. (NON) 93 3,124 Enzon Pharmaceuticals, Inc. (NON) 396 4,229 Gilead Sciences, Inc. (NON) 4,197 163,599 Human Genome Sciences, Inc. (NON) 235 5,882 Illumina, Inc. (NON) 485 33,659 Ironwood Pharmaceuticals, Inc. (NON) 171 2,091 Momenta Pharmaceuticals, Inc. (NON) 117 1,624 Pacific Biosciences of California, Inc. (NON) 674 10,609 Sequenom, Inc. (NON) 506 3,107 United Therapeutics Corp. (NON) 89 6,001 Vanda Pharmaceuticals, Inc. (NON) 296 2,179 Viropharma, Inc. (NON) 566 10,148 Broadcasting (0.3%) Knology, Inc. (NON) 230 3,202 M6-Metropole Television (France) 468 11,834 Mediaset SpA (Italy) 10,305 66,284 Sinclair Broadcast Group, Inc. Class A 326 4,218 Building materials (%) Geberit International AG (Switzerland) 48 10,362 Cable television (0.9%) DIRECTV Class A (NON) 3,497 160,757 HSN, Inc. (NON) 155 5,034 IAC/InterActiveCorp. (NON) 3,765 116,979 Chemicals (2.8%) Albemarle Corp. 1,449 83,404 Cytec Industries, Inc. 930 52,852 Ferro Corp. (NON) 864 13,755 Formosa Chemicals & Fibre Corp. (Taiwan) 5,000 17,073 Hawkins, Inc. 50 1,914 Innophos Holdings, Inc. 207 8,866 International Flavors & Fragrances, Inc. 1,193 67,941 Koninklijke DSM NV (Netherlands) 504 29,604 Koppers Holdings, Inc. 369 14,911 Lubrizol Corp. (The) 791 86,116 Minerals Technologies, Inc. 204 13,236 Mitsui Chemicals, Inc. (Japan) 22,000 82,393 Monsanto Co. 1,353 97,267 NewMarket Corp. 34 4,356 Nitto Denko Corp. (Japan) 2,000 120,983 OM Group, Inc. (NON) 390 13,724 PPG Industries, Inc. 1,456 128,681 Quaker Chemical Corp. 80 3,098 Silvinit OJSC (Russia) (NON) 22 22,578 Stepan, Co. 56 3,931 TPC Group, Inc. (NON) 107 3,108 Vale Fertilizantes SA (Preference) (Brazil) (NON) 1,760 18,748 W.R. Grace & Co. (NON) 760 28,910 Yara International ASA (Norway) 328 17,387 Coal (1.0%) Alpha Natural Resources, Inc. (NON) 26 1,410 China Coal Energy Co. (China) 1,000 1,432 China Shenhua Energy Co., Ltd. (China) 500 2,084 Cloud Peak Energy, Inc. (NON) 254 5,207 CONSOL Energy, Inc. 56 2,840 James River Coal Co. (NON) 231 4,851 Peabody Energy Corp. 2,822 184,813 PT Adaro Energy Tbk (Indonesia) 61,000 17,056 SouthGobi Resources, Ltd. (Canada) (NON) 100 1,637 Walter Energy, Inc. 850 102,859 Commercial and consumer services (1.4%) Alliance Data Systems Corp. (NON) 82 6,457 AMERCO (NON) 22 2,125 Bunzl PLC (United Kingdom) 1,284 15,875 Compass Group PLC (United Kingdom) 1,342 12,084 Ctrip.com Int'l, Ltd. ADR (China) (NON) 193 7,483 Deluxe Corp. 343 8,764 Dun & Bradstreet Corp. (The) 1,203 97,202 Expedia, Inc. 2,793 55,469 EZCORP, Inc. Class A (NON) 454 13,021 Great Lakes Dredge & Dock Corp. 728 5,729 Green Dot Corp. Class A (NON) 54 2,819 Imperial Holdings, Ltd. (South Africa) 917 14,764 KOC Holding AS (Turkey) 3,481 14,597 Landauer, Inc. 38 2,390 Moody's Corp. 3,185 101,602 Randstad Holding NV (Netherlands) (NON) 132 7,118 Sotheby's Holdings, Inc. Class A 77 3,790 Swire Pacific, Ltd. (Hong Kong) 5,000 70,182 Team, Inc. (NON) 113 2,930 TNS, Inc. (NON) 332 6,258 Wheelock and Co., Ltd. (Hong Kong) 4,000 14,604 Communications equipment (1.2%) Ceragon Networks, Ltd. (Israel) (NON) 334 4,152 Cisco Systems, Inc. (NON) 7,183 133,316 F5 Networks, Inc. (NON) 301 35,521 Harris Corp. 2,972 138,674 Netgear, Inc. (NON) 122 4,002 Plantronics, Inc. 101 3,524 Powerwave Technologies, Inc. (NON) 1,393 5,140 Qualcomm, Inc. 797 47,485 Wistron NeWeb Corp. (Taiwan) 5,000 16,515 Components (%) Coherent, Inc. (NON) 70 4,323 Computers (5.5%) Acme Packet, Inc. (NON) 31 2,332 Actuate Corp. (NON) 385 1,836 Anixter International, Inc. 214 15,327 Apple, Inc. (NON) 1,199 423,499 Black Box Corp. 195 7,447 Checkpoint Systems, Inc. (NON) 288 6,273 China Water Industry Group, Ltd. (Hong Kong) (NON) 76,000 1,489 Dell, Inc. (NON) 7,427 117,569 EMC Corp. (NON) 1,516 41,250 F-Secure OYJ (Finland) 995 3,021 Fortinet, Inc. (NON) 510 20,828 Fujitsu, Ltd. (Japan) 12,000 81,267 Hewlett-Packard Co. 6,393 278,927 Hitachi, Ltd. (Japan) 15,000 91,131 IBM Corp. 1,442 233,431 Ixia (NON) 367 6,441 Kingdee International Software Group Co., Ltd. (China) 4,000 2,436 Lexmark International, Inc. Class A (NON) 117 4,391 Magma Design Automation, Inc. (NON) 944 6,278 Monotype Imaging Holdings, Inc. (NON) 246 3,291 NCI, Inc. (NON) 81 1,855 NetApp, Inc. (NON) 548 28,310 NetSuite, Inc. (NON) 518 15,545 Polycom, Inc. (NON) 348 16,634 Progress Software Corp. (NON) 234 6,870 Quantum Corp. (NON) 1,814 4,698 Quest Software, Inc. (NON) 675 18,083 Riverbed Technolgy, Inc. (NON) 87 3,592 Seagate Technology (NON) 7,551 95,898 SMART Modular Technologies (WWH), Inc. (NON) 360 2,495 STEC, Inc. (NON) 160 3,269 Synchronoss Technologies, Inc. (NON) 296 10,141 TeleCommunication Systems, Inc. Class A (NON) 928 3,963 Teradata Corp. (NON) 3,920 187,454 VeriFone Systems, Inc. (NON) 155 7,043 Western Digital Corp. (NON) 1,613 49,326 Wistron Corp. (Taiwan) 13,000 23,192 Xyratex, Ltd. (United Kingdom) (NON) 759 9,647 Conglomerates (2.0%) 3M Co. 248 22,873 General Electric Co. 10,716 224,179 Honeywell International, Inc. 3,588 207,781 Marubeni Corp. (Japan) 1,000 7,679 Mitsui & Co., Ltd. (Japan) 5,200 94,968 Silex Systems, Ltd. (Australia) (NON) 152 814 SPX Corp. 1,324 105,602 Construction (0.4%) BBMG Corp. (China) 8,500 11,364 Broadwind Energy, Inc. (NON) (S) 1,313 2,101 China National Building Material Co., Ltd. (China) 10,000 24,734 China National Materials Co., Ltd. (China) 26,000 22,290 Fletcher Building, Ltd. (New Zealand) 4,206 27,875 Insituform Technologies, Inc. (NON) 297 7,674 Layne Christensen Co. (NON) 155 5,172 Siam Cement PCL NVDR (Thailand) 1,500 15,358 Consumer (0.5%) Helen of Troy, Ltd. (Bermuda) (NON) 76 2,123 Kimberly-Clark Corp. 2,327 153,349 Signet Jewelers, Ltd. (Bermuda) (NON) 78 3,422 Consumer finance (1.1%) African Bank Investments, Ltd. (South Africa) 4,323 22,170 American Express Co. 3,962 172,624 Cardtronics, Inc. (NON) 311 5,893 Dollar Financial Corp. (NON) 418 8,941 Nelnet, Inc. Class A 473 10,562 SLM Corp. (NON) 10,177 150,823 World Acceptance Corp. (NON) 82 4,904 Consumer goods (1.6%) ACCO Brands Corp. (NON) 517 4,420 Energizer Holdings, Inc. (NON) 816 54,533 Estee Lauder Cos., Inc. (The) Class A 869 82,042 Inter Parfums, Inc. 221 3,993 Kao Corp. (Japan) 1,000 26,984 National Presto Industries, Inc. 37 4,682 Prestige Brands Holdings, Inc. (NON) 462 5,091 Procter & Gamble Co. (The) 3,002 189,276 Reckitt Benckiser Group PLC (United Kingdom) 1,319 68,020 Revlon, Inc. Class A (NON) 231 3,451 Unilever NV (Netherlands) 2,936 88,569 Consumer services (0.2%) Alibaba.com, Ltd. (China) 2,500 4,696 Avis Budget Group, Inc. (NON) 1,136 17,404 E-Commerce China Dangdang, Inc. ADR (China) (NON) 192 4,886 Itron, Inc. (NON) 185 10,491 Mecox Lane, Ltd. ADR (China) (NON) 385 2,067 SRA International, Inc. Class A (NON) 265 7,216 WebMD Health Corp. (NON) 47 2,726 Containers (%) Graham Packaging Co., Inc. (NON) 457 7,764 Distribution (1.0%) Beijing Enterprises Water Group, Ltd. (Rights) (Hong Kong) (F) 6,000 1,005 Beijing Enterprises Water Group, Ltd. (Hong Kong) (NON) 12,000 4,303 Core-Mark Holding Co., Inc. (NON) 121 4,108 Genuine Parts Co. 1,829 96,370 Spartan Stores, Inc. 212 3,195 W.W. Grainger, Inc. 998 132,944 Wolseley PLC (China) (NON) 2,623 91,359 Electric utilities (2.8%) Alliant Energy Corp. 921 36,269 Ameren Corp. 879 24,577 Ameresco, Inc. Class A (NON) 192 2,769 BKW FMB Energie AG (Switzerland) 47 4,023 Chubu Electric Power, Inc. (Japan) 300 7,922 CMS Energy Corp. 1,745 33,609 DPL, Inc. 1,939 50,453 EDF (France) 91 4,059 Enel SpA (Italy) 15,947 95,046 Energias de Portugal (EDP) SA (Portugal) 18,287 69,364 Energy Development Corp. (Philippines) 28,800 3,720 EnerNOC, Inc. (NON) 86 1,658 Entergy Corp. 890 63,368 Exelon Corp. 3,554 148,415 FirstEnergy Corp. 3,156 120,875 Hokkaido Electric Power Co., Inc. (Japan) 100 2,148 Hokuriku Electric Power Co. (Japan) 100 2,521 Huaneng Power International, Inc. (China) 2,000 1,120 Kansai Electric Power, Inc. (Japan) 200 5,254 Kyushu Electric Power Co., Inc. (Japan) 200 4,649 NextEra Energy, Inc. 167 9,263 Public Power Corp. SA (Greece) 748 11,574 Red Electrica Corp. SA (Spain) 1,591 85,646 Shikoku Electric Power Co., Inc. (Japan) 100 3,028 TECO Energy, Inc. 5,513 99,840 Westar Energy, Inc. 1,270 33,020 Electrical equipment (1.2%) American Science & Engineering, Inc. 38 3,572 Capstone Turbine Corp. (NON) 2,084 3,168 China High Speed Transmission Equipment Group Co., Ltd. (China) 2,000 2,789 Emerson Electric Co. 3,174 189,361 Energy Conversion Devices, Inc. (NON) 281 1,102 Gamesa Corp Tecnologica SA (Spain) (NON) 276 2,434 GrafTech International, Ltd. (NON) 205 4,102 Harbin Electric, Inc. (China) (NON) 157 2,980 Legrand SA (France) 577 24,208 Mitsubishi Electric Corp. (Japan) 8,000 94,918 Powell Industries, Inc. (NON) 125 4,674 Power-One, Inc. (NON) (S) 294 2,420 Satcon Technology Corp. (NON) 800 2,912 SeenTec Co., Ltd. (South Korea) 1,693 17,029 SMA Solar Technology AG (Germany) 15 1,593 Sun King Power Electronics Group. (China) (NON) 54,000 12,084 Sunpower Corp. Class A (NON) 215 3,670 Trony Solar Holdings Co., Ltd. (China) (NON) 3,000 1,824 Yingli Green Energy Holding Co., Ltd. ADR (China) (NON) (S) 1,602 18,487 Electronics (2.9%) A123 Systems, Inc. (NON) 338 3,204 Advanced Battery Technologies, Inc. (NON) 501 1,944 Analog Devices, Inc. 1,731 69,032 Asustek Computer, Inc. (Taiwan) 2,000 18,241 AU Optronics Corp. (Taiwan) (NON) 15,000 13,664 Badger Meter, Inc. 165 6,486 BYD Co., Ltd. (China) 1,000 3,959 Cavium Networks, Inc. (NON) 195 8,420 China BAK Battery, Inc. (China) (NON) 633 1,146 DDi Corp. 232 2,406 Elster Group SE ADR (Germany) (NON) 301 4,801 Ener1, Inc. (NON) 597 2,203 EnerSys (NON) 404 14,342 Entropic Communications, Inc. (NON) 475 4,399 Fairchild Semiconductor Intl., Inc. (NON) 906 15,955 FEI Co. (NON) 1,101 36,917 Greatbatch, Inc. (NON) 144 3,583 Hon Hai Precision Industry Co., Ltd. (Taiwan) 12,000 44,191 Hynix Semiconductor, Inc. (South Korea) (NON) 1,060 26,730 Integrated Silicon Solutions, Inc. (NON) 164 1,604 Intel Corp. 4,970 106,706 KEMET Corp. (NON) 349 4,851 L-3 Communications Holdings, Inc. 1,601 126,943 LDK Solar Co., Ltd. ADR (China) (NON) 255 3,346 LG Display Co., Ltd. (South Korea) 880 28,018 MEMC Electronic Materials, Inc. (NON) 257 3,487 MIPS Technologies, Inc. (NON) 204 2,483 Motech Industries, Inc. (Taiwan) 1,009 4,442 NVE Corp. (NON) 96 5,688 QLogic Corp. (NON) 5,801 104,766 Radiant Opto-Electronics Corp. (Taiwan) 6,000 13,382 Renesola, Ltd. ADR (China) (NON) 235 2,597 RF Micro Devices, Inc. (NON) 294 2,205 Saft Groupe SA (France) 46 1,762 Samsung Electronics Co., Ltd. (South Korea) 107 87,944 SanDisk Corp. (NON) 2,569 127,422 Simplo Technology Co., Ltd. (Taiwan) 1,100 7,219 Skyworks Solutions, Inc. (NON) 141 5,068 Spectrum Control, Inc. (NON) 87 1,219 TTM Technologies, Inc. (NON) 898 15,751 Ultralife Batteries, Inc. (NON) 174 898 Valence Technology, Inc. (NON) 1,616 2,440 Watts Water Technologies, Inc. Class A 243 9,504 Woongjin Energy Co., Ltd. (South Korea) (NON) 780 10,621 Energy (oil field) (2.4%) Alkane Resources, Ltd. (Australia) (NON) 1,092 1,315 Cal Dive International, Inc. (NON) 460 3,165 Cameron International Corp. (NON) 3,160 186,851 Compagnie Generale de Geophysique-Veritas (France) (NON) 1,682 62,406 Complete Production Services, Inc. (NON) 307 8,845 Halliburton Co. 4,921 230,992 Helix Energy Solutions Group, Inc. (NON) 692 10,657 Oceaneering International, Inc. (NON) 1,753 146,603 Petrofac, Ltd. (United Kingdom) 841 19,058 Saipem SpA (Italy) 1,357 68,554 Schlumberger, Ltd. 561 52,409 TETRA Technologies, Inc. (NON) 317 4,378 Tidewater, Inc. 164 10,202 Energy (other) (0.2%) Amyris, Inc. (NON) 87 2,827 Areva SA (France) 80 3,898 Ballard Power Systems, Inc. (Canada) (NON) 983 2,123 Canadian Solar, Inc. (Canada) (NON) 106 1,540 China Sunergy Co., Ltd. ADR (China) (NON) 192 864 Covanta Holding Corp. 292 4,941 E-Ton Solar Tech Co., Ltd. (Taiwan) (NON) 1,000 1,423 EDP Renovaveis SA (Spain) (NON) 338 2,029 Enel Green Power SpA (Italy) (NON) 1,264 2,987 Fersa Energias Renovables SA (Spain) 734 1,175 First Solar, Inc. (NON) 36 5,306 FuelCell Energy, Inc. (NON) 1,108 1,939 GCL Poly Energy Holdings, Ltd. (China) (NON) 12,000 6,081 Gintech Energy Corp. (Taiwan) 1,009 3,196 Green Plains Renewable Energy, Inc. (NON) 224 2,740 Gushan Environmental Energy, Ltd. ADR (China) (NON) 326 1,467 Hanwha SolarOne Co., Ltd. ADR (China) (NON) 187 1,599 Headwaters, Inc. (NON) 490 2,484 Iberdrola Renovables SA (Spain) 770 2,893 Innergex Renewable Energy, Inc. (Canada) 300 2,941 JA Solar Holdings Co., Ltd. ADR (China) (NON) 327 2,309 Magma Energy Corp. (Canada) (NON) 1,298 1,631 Nordex AG (Germany) (NON) 154 1,386 Ram Power Corp. (Canada) (NON) 906 1,213 Suzlon Energy, Ltd. (India) (NON) 1,984 2,054 Trina Solar, Ltd. ADR (China) (NON) (S) 120 3,312 Engineering and construction (0.2%) Abengoa SA (Spain) 64 1,795 EMCOR Group, Inc. (NON) 286 9,112 KEPCO Engineering & Construction Co., Inc. (South Korea) 309 22,406 SembCorp Industries, Ltd. (Singapore) 7,000 26,247 Singapore Technologies Engineering, Ltd. (Singapore) 7,000 17,594 Entertainment (%) National CineMedia, Inc. 94 1,776 Environmental (0.3%) Bio-Treat Technology, Ltd. (China) (NON) 30,000 942 BWT AG (Austria) 40 1,104 Duoyuan Global Water, Inc. ADR (China) (NON) (S) 482 4,430 Energy Recovery, Inc. (NON) 694 2,353 Epure International, Ltd. (China) (NON) 9,000 4,319 Fuel Tech, Inc. (NON) 231 1,728 Hyflux, Ltd. (Singapore) 3,418 5,238 Kurita Water Industries, Ltd. (Japan) 400 11,371 Met-Pro Corp. 171 1,951 Nalco Holding Co. 2,468 63,107 Sinomem Technology, Ltd. (Singapore) 3,000 1,221 Tianjin Capital Environmental Protection Group Co., Ltd. (China) 6,000 2,105 Tri-Tech Holding, Inc. (China) (NON) (S) 226 2,845 Xinjiang Tianye Water Saving Irrigation System Co., Ltd. (Hong Kong) (NON) 8,000 1,923 Financial (1.3%) AerCap Holdings NV (Netherlands) (NON) 1,461 19,826 Assurant, Inc. 2,173 88,289 Broadridge Financial Solutions, Inc. 4,161 95,370 First Financial Holding Co., Ltd. (Taiwan) 28,000 22,969 KB Financial Group, Inc. (South Korea) 302 14,802 KKR & Co. LP 949 15,810 Nasdaq OMX Group, Inc. (The) (NON) 5,493 157,155 Yuanta Financial Holding Co., Ltd. (Taiwan) 16,000 11,020 Food (1.1%) Associated British Foods PLC (United Kingdom) 2,180 34,276 Cermaq ASA (Norway) (NON) 670 11,424 Companhia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 613 23,116 Cosan SA Industria e Comercio (Brazil) 1,503 23,470 Cosan, Ltd. Class A (Brazil) 362 4,981 Darling International, Inc. (NON) 287 3,986 Hershey Co. (The) 2,474 129,440 Kerry Group PLC Class A (Ireland) 511 18,550 Leroy Seafood Group ASA (Norway) 174 5,436 Marine Harvest (Norway) 18,252 21,426 MEIJI Holdings Co., Ltd. (Japan) 400 18,846 MGP Ingredients, Inc. 326 2,963 Nestle SA (Switzerland) 293 16,593 Nippon Meat Packers, Inc. (Japan) 3,000 42,118 Nutreco Holding NV (Netherlands) 45 3,329 SunOpta, Inc. (Canada) (NON) 418 2,872 Unilever PLC (United Kingdom) 183 5,430 Forest products and packaging (0.7%) Boise, Inc. 645 5,792 China Everbright International, Ltd. (Hong Kong) 15,000 7,102 Clearwater Paper Corp. (NON) 75 5,948 Domtar Corp. (Canada) 103 9,002 KapStone Paper and Packaging Corp. (NON) 580 9,947 MeadWestvaco Corp. 2,494 73,199 Neenah Paper, Inc. 116 2,259 Rayonier, Inc. (R) 2,102 128,916 Rock-Tenn Co. Class A 100 6,865 Gaming and lottery (0.1%) Bally Technologies, Inc. (NON) 125 4,829 OPAP SA (Greece) 1,282 26,773 Health-care services (2.9%) Aetna, Inc. 3,056 114,172 Amedisys, Inc. (NON) 138 4,957 AmerisourceBergen Corp. 2,412 91,439 AMN Healthcare Services, Inc. (NON) 524 3,914 AmSurg Corp. (NON) 98 2,316 Cardinal Health, Inc. 2,610 108,680 Continucare Corp. (NON) 659 3,730 Gentiva Health Services, Inc. (NON) 216 6,098 Health Management Associates, Inc. Class A (NON) 598 5,980 Health Net, Inc. (NON) 1,489 43,806 HealthSouth Corp. (NON) 302 7,311 HealthSpring, Inc. (NON) 284 10,690 Healthways, Inc. (NON) 263 3,674 Humana, Inc. (NON) 1,415 91,989 Kindred Healthcare, Inc. (NON) 168 4,187 Laboratory Corp. of America Holdings (NON) 884 79,675 LHC Group, Inc. (NON) 91 2,717 Lincare Holdings, Inc. 310 9,095 Magellan Health Services, Inc. (NON) 255 12,235 Medco Health Solutions, Inc. (NON) 2,357 145,285 Providence Service Corp. (The) (NON) 174 2,855 Sciclone Pharmaceuticals, Inc. (NON) 529 2,349 Select Medical Holdings Corp. (NON) 629 4,906 Suzuken Co., Ltd. (Japan) 600 17,151 UnitedHealth Group, Inc. 4,119 175,387 Warner Chilcott PLC Class A (Ireland) 595 14,090 WellCare Health Plans, Inc. (NON) 143 5,370 Homebuilding (%) Standard Pacific Corp. (NON) 720 2,880 Household furniture and appliances (0.4%) Electrolux AB Class B (Sweden) 1,109 27,826 La-Z-Boy, Inc. (NON) 606 6,084 M Video OJSC (Russia) (NON) 1,702 15,999 Select Comfort Corp. (NON) 423 4,708 Whirlpool Corp. 945 77,963 Industrial (%) China Ming Yang Wind Power Group, Ltd. ADS (China) (NON) 295 2,897 Insurance (2.3%) Ageas (Belgium) 4,505 14,302 Allied World Assurance Company Holdings, Ltd. 1,660 102,439 American Equity Investment Life Holding Co. 964 12,725 American Financial Group, Inc. 235 8,138 American Safety Insurance Holdings, Ltd. (NON) 329 7,024 Arch Capital Group, Ltd. (NON) 239 21,630 Aspen Insurance Holdings, Ltd. 205 6,058 Assicurazioni Generali SpA (Italy) 3,019 68,299 Assured Guaranty, Ltd. (Bermuda) 1,822 26,474 Berkshire Hathaway, Inc. Class B (NON) 1,415 123,501 CNO Financial Group, Inc. (NON) 696 5,039 Endurance Specialty Holdings, Ltd. (Bermuda) 1,701 84,353 Flagstone Reinsurance Holdings SA (Luxembourg) 495 5,643 Hartford Financial Services Group, Inc. (The) 2,396 70,922 Maiden Holdings, Ltd. (Bermuda) 441 3,524 Ping An Insurance (Group) Co. of China, Ltd. (China) 3,000 30,952 Platinum Underwriters Holdings, Ltd. (Bermuda) 67 2,794 Protective Life Corp. 205 5,828 RenaissanceRe Holdings, Ltd. 516 34,582 Swiss Life Holding AG (Switzerland) (NON) 322 53,251 Symetra Financial Corp. 455 6,507 Tokio Marine Holdings, Inc. (Japan) 2,300 75,631 Universal Insurance Holdings, Inc. 610 3,520 Investment banking/Brokerage (1.1%) 3i Group PLC (United Kingdom) 3,059 15,541 Affiliated Managers Group (NON) 1,645 175,604 Cowen Group, Inc. (NON) 448 1,917 Credit Suisse Group (Switzerland) 1,161 53,725 Delek Group, Ltd. (Israel) 72 17,189 E*Trade Financial Corp. (NON) 444 7,095 Evercore Partners, Inc. Class A 106 3,655 Goldman Sachs Group, Inc. (The) 266 43,565 Kinnevik Investment AB Class B (Sweden) 1,534 34,418 Resolution, Ltd. (Guernsey) 428 2,014 Uranium Participation Corp. (Canada) (NON) 169 1,571 Lodging/Tourism (0.2%) Host Marriott Corp. (R) 3,226 59,358 Machinery (1.1%) Alamo Group, Inc. 267 7,780 Altra Holdings, Inc. (NON) 424 9,171 Applied Industrial Technologies, Inc. 354 11,342 BHI Co., Ltd. (South Korea) 916 15,598 China High Precision Automation Group, Ltd. (China) 12,000 9,258 China Valves Technology, Inc. (China) (NON) 396 2,416 Doosan Heavy Industries and Construction Co., Ltd. (South Korea) 287 17,616 DXP Enterprises, Inc. (NON) 200 4,252 Franklin Electric Co., Inc. 139 5,908 GLV, Inc. Class A (Canada) (NON) 136 1,066 Gorman-Rupp Co. (The) 45 1,680 Joy Global, Inc. 19 1,850 Lindsay Corp. 140 9,885 NACCO Industries, Inc. Class A 27 3,363 Parker Hannifin Corp. 1,873 167,034 Raser Technologies, Inc. (NON) 3,154 867 Regal-Beloit Corp. 1,194 87,102 Timken Co. 124 6,041 Manufacturing (1.2%) AZZ, Inc. 88 3,754 Dover Corp. 2,457 157,862 EnPro Industries, Inc. (NON) 112 4,444 Exide Technologies (NON) 377 4,486 Flowserve Corp. 104 12,997 Generac Holdings, Inc. (NON) 231 4,234 JinkoSolar Holding Co., Ltd. ADR (China) (NON) 84 2,367 John Bean Technologies Corp. 284 5,387 LSB Industries, Inc. (NON) 195 5,905 Mueller Water Products, Inc. Class A 1,786 7,251 Oshkosh Corp. (NON) 238 8,489 Pentair, Inc. 311 11,532 Polypore International, Inc. (NON) 134 7,831 SKF AB Class B (Sweden) 2,758 76,915 Smith (A.O.) Corp. 305 12,322 Standex International Corp. 115 3,941 Thomas & Betts Corp. (NON) 402 22,267 TriMas Corp. (NON) 502 10,326 Valmont Industries, Inc. 168 17,149 Xinjiang Goldwind Science & Technology Co., Ltd. (China) (NON) 2,600 4,200 Media (1.4%) Interpublic Group of Companies, Inc. (The) (NON) 7,161 94,525 News Corp. Class A 10,238 177,834 Time Warner, Inc. 4,444 169,761 Walt Disney Co. (The) 859 37,573 Medical technology (0.8%) Alliance HealthCare Services, Inc. (NON) 511 2,116 Bruker Corp. (NON) 139 2,667 Coloplast A/S Class B (Denmark) 113 15,920 Cooper Companies, Inc. (The) 139 8,593 Kensey Nash Corp. (NON) 174 4,569 Kinetic Concepts, Inc. (NON) 249 12,194 Life Technologies Corp. (NON) 638 34,050 OraSure Technologies, Inc. (NON) 649 4,498 Orthovita, Inc. (NON) 977 2,325 Pall Corp. 243 13,209 Sirona Dental Systems, Inc. (NON) 79 3,986 STAAR Surgical Co. (NON) 610 3,660 Steris Corp. 227 7,684 Waters Corp. (NON) 1,633 135,621 West Pharmaceutical Services, Inc. 71 2,919 Young Innovations, Inc. 122 3,864 Metals (2.6%) AngloGold Ashanti, Ltd. (South Africa) 320 15,562 Arafura Resources, Ltd. (Australia) (NON) 1,928 2,468 BHP Billiton, Ltd. (Australia) 1,634 77,255 Cameco Corp. (Canada) 109 4,441 Century Aluminum Co. (NON) 183 3,102 China Molybdenum Co., Ltd. (China) 2,000 1,821 China Vanadium Titano-Magnetite Mining Co., Ltd. (China) (NON) 4,000 1,563 CITIC Dameng Holdings, Ltd. (China) (NON) 5,000 1,619 Coeur d'Alene Mines Corp. (NON) 176 5,546 Commerce Resources Corp. (Canada) (NON) 1,336 1,114 Contango Ore, Inc. (NON) 9 176 Creston Moly Corp. (Canada) (NON) 2,310 1,106 Denison Mines Corp. (Canada) (NON) 418 1,575 Energy Resources of Australia, Ltd. (Australia) 151 1,581 Freeport-McMoRan Copper & Gold, Inc. Class B 3,766 199,410 Gibraltar Industries, Inc. (NON) 479 5,188 Grupo Mexico SAB de CV Ser. B (Mexico) 5,701 21,728 Hecla Mining Co. (NON) 827 8,394 Horsehead Holding Corp. (NON) 723 11,958 Hudson Resources, Inc. (Canada) (NON) 648 941 Hunan Non-Ferrous Metal Corp., Ltd. (China) (NON) 4,000 1,434 Mechel ADR (Russia) 551 16,767 Mitsui Mining & Smelting Co., Ltd. (Japan) 8,000 31,786 Moly Mines, Ltd. (Australia) (NON) 1,189 1,310 Molycorp, Inc. (NON) (S) 320 15,357 Newcrest Mining, Ltd. (Australia) 66 2,561 Noranda Aluminum Holding Corp. (NON) 179 2,823 Northwest Pipe Co. (NON) 98 2,327 Prophecy Resource Corp. (Canada) (NON) 1,066 1,153 Quest Uranium Corp. (Canada) (NON) 491 2,801 Rare Element Resources, Ltd. (Canada) (NON) 212 2,585 Real Gold Mining, Ltd. (China) (NON) 12,500 19,000 Reliance Steel & Aluminum Co. 117 6,474 Rio Tinto PLC (United Kingdom) 1,296 90,859 Rio Tinto, Ltd. (Australia) 1,116 97,477 Sterlite Industries (India), Ltd. (India) 3,001 10,961 Sterlite Industries (India), Ltd. ADR (India) 908 13,384 Stillwater Mining Co. (NON) 553 13,200 Tasman Metals, Ltd. (Canada) (NON) 600 3,058 Thompson Creek Metals Co., Inc. (Canada) (NON) 172 2,267 Ucore Rare Metals, Inc. (Canada) (NON) 2,355 2,692 UEX Corp. (Canada) (NON) 380 880 Umicore NV/SA (Belgium) 204 10,279 Uranium One, Inc. (Canada) 358 2,367 USEC, Inc. (NON) 229 1,218 Vale SA ADR (Preference) (Brazil) 1,844 55,265 Vale SA ADR (Brazil) 1,573 53,844 voestalpine AG (Austria) 886 40,938 Western Lithium Canada Corp. (Canada) 876 1,335 Natural gas utilities (%) Toho Gas Co., Ltd. (Japan) 2,000 10,750 Office equipment and supplies (0.2%) Canon, Inc. (Japan) 900 43,560 Societe BIC SA (France) 249 21,275 Oil and gas (7.0%) Athabasca Oil Sands Corp. (Canada) (NON) 274 4,656 Atwood Oceanics, Inc. (NON) 214 9,741 BP PLC (United Kingdom) 4,770 38,388 Cairn Energy PLC (United Kingdom) (NON) 2,991 20,782 Caltex Australia, Ltd. (Australia) 2,128 34,440 Canadian Oil Sands Trust (Unit) (Canada) 180 5,570 Chevron Corp. 1,984 205,840 Cimarex Energy Co. 1,711 198,698 CNOOC, Ltd. (China) 16,000 36,484 Connacher Oil and Gas, Ltd. (Canada) (NON) 1,500 2,471 ConocoPhillips 946 73,665 Contango Oil & Gas Co. (NON) 89 5,454 ENI SpA (Italy) 4,293 104,706 Exxon Mobil Corp. 6,081 520,108 Lukoil OAO ADR (Russia) 967 68,415 Murphy Oil Corp. 2,148 157,942 Occidental Petroleum Corp. 295 30,081 OGX Petroleo e Gas Participacoes SA (Brazil) (NON) 3,533 41,286 Oil States International, Inc. (NON) 90 6,551 Oilsands Quest, Inc. (Canada) (NON) 1,286 659 Petroleo Brasileiro SA ADR (Brazil) 1,817 72,371 Petroleo Brasileiro SA ADR (Preference) (Brazil) 1,949 68,546 Petroleum Development Corp. (NON) 319 14,971 Petroquest Energy, Inc. (NON) 215 1,853 Rosetta Resources, Inc. (NON) 319 14,470 Royal Dutch Shell PLC Class B (United Kingdom) 1,656 59,227 Sasol, Ltd. ADR (South Africa) 183 10,041 SK Innovation Co., Ltd. (South Korea) 145 22,612 Statoil ASA (Norway) 3,974 104,724 Stone Energy Corp. (NON) 532 16,109 Suncor Energy, Inc. (Canada) 150 7,053 Sunoco, Inc. 3,020 126,417 Swift Energy Co. (NON) 181 7,774 Tullow Oil PLC (United Kingdom) 1,009 23,571 Unit Corp. (NON) 117 6,962 Vaalco Energy, Inc. (NON) 606 4,860 Valero Energy Corp. 7,144 201,318 W&T Offshore, Inc. 297 7,582 Pharmaceuticals (4.4%) Abbott Laboratories 923 44,396 Akorn, Inc. (NON) 594 3,320 Allergan, Inc. 1,956 145,077 AstraZeneca PLC (United Kingdom) 2,159 105,227 Cephalon, Inc. (NON) 1,632 91,898 Endo Pharmaceuticals Holdings, Inc. (NON) 383 13,604 Forest Laboratories, Inc. (NON) 3,918 126,943 GlaxoSmithKline PLC (United Kingdom) 4,680 89,915 Hi-Tech Pharmacal Co., Inc. (NON) 217 5,011 Impax Laboratories, Inc. (NON) 581 11,963 Johnson & Johnson 2,799 171,971 Medicis Pharmaceutical Corp. Class A 369 11,841 Merck & Co., Inc. 2,569 83,672 Novartis AG (Switzerland) 1,041 58,394 Obagi Medical Products, Inc. (NON) 542 6,211 Orion Oyj Class B (Finland) 687 15,722 Par Pharmaceutical Cos., Inc. (NON) 528 16,305 Perrigo Co. 1,597 122,059 Pfizer, Inc. 7,467 143,665 PharMerica Corp. (NON) 232 2,726 Questcor Pharmaceuticals, Inc. (NON) 421 5,456 Roche Holding AG (Switzerland) 352 53,096 Salix Pharmaceuticals, Ltd. (NON) 102 3,401 Sanofi-Aventis (France) 1,471 101,521 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 387 19,389 Watson Pharmaceuticals, Inc. (NON) 201 11,254 Power producers (0.3%) China Power New Energy Development Co., Ltd. (China) (NON) 264,000 22,799 China WindPower Group, Ltd. (China) (NON) 240,000 22,849 NRG Energy, Inc. (NON) 1,882 37,621 Ormat Technologies, Inc. 70 1,754 Publishing (0.3%) Gannett Co., Inc. 326 5,382 R. R. Donnelley & Sons Co. 5,129 95,502 Scholastic Corp. 104 3,266 Railroads (0.3%) Central Japan Railway Co. (Japan) 11 98,571 Real estate (1.5%) Agree Realty Corp. (R) 200 5,106 Aliansce Shopping Centers SA (Brazil) 1,740 12,744 American Capital Agency Corp. (R) 158 4,653 Annaly Capital Management, Inc. (R) 6,276 112,529 Anworth Mortgage Asset Corp. (R) 541 3,863 Ashford Hospitality Trust, Inc. (NON)(R) 529 5,454 C C Land Holdings, Ltd. (China) 45,000 15,044 CBL & Associates Properties, Inc. (R) 529 9,443 Cheung Kong Holdings, Ltd. (Hong Kong) 1,000 15,645 CommonWealth REIT (R) 1,382 39,677 First Industrial Realty Trust (NON)(R) 363 4,069 Glimcher Realty Trust (R) 761 7,001 Hang Lung Group, Ltd. (Hong Kong) 2,000 12,165 Huaku Development Co., Ltd. (Taiwan) 7,000 20,846 IMMOFINANZ AG (Rights) (Austria) (F) 6,922 10 IMMOFINANZ AG (Austria) (NON) 6,922 30,574 Invesco Mortgage Capital, Inc. (R) 200 4,668 Lexington Realty Trust (R) 752 7,121 Liberty Property Trust (R) 1,201 40,558 LSR Group OJSC GDR (Russia) (NON) 2,369 23,572 LTC Properties, Inc. (R) 289 8,445 Mission West Properties (R) 385 2,637 National Health Investors, Inc. (R) 310 14,731 Newcastle Investment Corp. (NON)(R) 518 4,372 Omega Healthcare Investors, Inc. (R) 213 5,106 PDG Realty SA Empreendimentos e Participacoes (Brazil) 8,290 45,275 PS Business Parks, Inc. (R) 141 8,889 Rossi Residencial SA (Brazil) 3,168 24,554 Saul Centers, Inc. (R) 105 4,830 St. Joe Co. (The) (NON) 213 5,704 Starwood Property Trust, Inc. (R) 156 3,649 Universal Health Realty Income Trust (R) 70 2,784 Urstadt Biddle Properties, Inc. Class A (R) 217 4,208 Regional Bells (1.1%) AT&T, Inc. 4,803 136,309 Verizon Communications, Inc. 6,219 229,605 Restaurants (0.3%) AFC Enterprises (NON) 1,025 15,160 CEC Entertainment, Inc. (NON) 127 4,914 DineEquity, Inc. (NON) 87 4,977 Domino's Pizza, Inc. (NON) 1,209 20,396 McDonald's Corp. 670 50,706 Papa John's International, Inc. (NON) 105 3,064 Ruth's Hospitality Group, Inc. (NON) 226 1,132 Retail (5.8%) Advance Auto Parts, Inc. 1,200 75,216 Aeropostale, Inc. (NON) 221 5,733 Amazon.com, Inc. (NON) 166 28,766 AnnTaylor Stores Corp. (NON) 355 8,240 Ascena Retail Group, Inc. (NON) 223 6,967 Best Buy Co., Inc. 3,110 100,266 BR Malls Participacoes SA (Brazil) 2,971 28,293 Cash America International, Inc. 102 4,356 Childrens Place Retail Stores, Inc. (The) (NON) 72 3,290 Coach, Inc. 2,668 146,527 Collective Brands, Inc. (NON) 216 4,925 Costco Wholesale Corp. 2,601 194,529 Deckers Outdoor Corp. (NON) 167 14,733 DSW, Inc. Class A (NON) 323 13,117 Foot Locker, Inc. 3,562 70,777 GameStop Corp. Class A (NON) (S) 2,742 54,703 Genesco, Inc. (NON) 192 7,588 Hyundai Department Store Co., Ltd. (South Korea) 150 16,208 Iconix Brand Group, Inc. (NON) 221 4,884 Industria de Diseno Textil (Inditex) SA (Spain) 324 23,461 JD Group, Ltd. (South Africa) 2,849 21,304 Jos. A. Bank Clothiers, Inc. (NON) 206 9,499 Kenneth Cole Productions, Inc. Class A (NON) 186 2,418 Kingfisher PLC (United Kingdom) 4,616 19,104 Kirkland's, Inc. (NON) 169 2,582 Koninklijke Ahold NV (Netherlands) 5,415 72,710 Limited Brands, Inc. 3,121 99,934 Lojas Renner SA (Brazil) 759 23,257 Next PLC (United Kingdom) 2,264 72,778 OfficeMax, Inc. (NON) 419 5,757 PCD Stores, Ltd. (China) 56,000 15,449 Regis Corp. 173 3,033 Ross Stores, Inc. 1,446 104,170 Safeway, Inc. 5,952 129,873 Shinsegae Co., Ltd. (South Korea) 63 13,942 Sonic Automotive, Inc. Class A 1,288 18,521 Stage Stores, Inc. 317 5,528 Steven Madden, Ltd. (NON) 290 12,511 SUPERVALU, Inc. 281 2,425 Tesco PLC (United Kingdom) 1,157 7,608 TJX Cos., Inc. (The) 2,645 131,906 Toro Co. (The) 73 4,555 Tractor Supply Co. 57 2,968 USANA Health Sciences, Inc. (NON) 52 1,811 Wal-Mart Stores, Inc. 5,048 262,395 Williams-Sonoma, Inc. 1,892 68,282 World Fuel Services Corp. 130 5,387 Zale Corp. (NON) 602 2,480 Schools (0.1%) Career Education Corp. (NON) 351 8,463 ITT Educational Services, Inc. (NON) 117 8,874 Lincoln Educational Services Corp. 324 5,025 Semiconductor (1.1%) Advanced Semiconductor Engineering Inc. (Taiwan) 20,000 22,614 Applied Materials, Inc. 12,576 206,624 Cirrus Logic, Inc. (NON) 266 6,211 Entegris, Inc. (NON) 818 7,133 Jusung Engineering Co., Ltd. (South Korea) (NON) 536 8,671 LTX-Credence Corp. (NON) 635 5,677 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 15,000 35,860 Teradyne, Inc. (NON) 3,702 68,968 Ultratech, Inc. (NON) 314 7,762 Shipping (0.1%) CAI International, Inc. (NON) 710 15,038 Swift Transporation Co. (NON) 159 2,293 Wabtec Corp. 229 12,998 Software (2.8%) Adobe Systems, Inc. (NON) 525 18,113 Akamai Technologies, Inc. (NON) 555 20,829 Amdocs, Ltd. (United Kingdom) (NON) 1,774 52,936 AsiaInfo-Linkage, Inc. (China) (NON) 1,201 24,440 CA, Inc. 2,659 65,890 Citrix Systems, Inc. (NON) 485 34,028 Concur Technologies, Inc. (NON) 478 24,870 Informatica Corp. (NON) 205 9,637 Intuit, Inc. (NON) 595 31,285 Lawson Software, Inc. (NON) 905 9,177 Mantech International Corp. Class A (NON) 134 5,789 Microsoft Corp. 11,026 293,071 MicroStrategy, Inc. (NON) 102 12,123 Oracle Corp. 2,868 94,357 Symantec Corp. (NON) 951 17,147 Tencent Holdings, Ltd. (China) 1,400 37,291 TIBCO Software, Inc. (NON) 1,099 27,057 Trend Micro, Inc. (Japan) 400 12,445 VMware, Inc. Class A (NON) 1,777 148,646 Websense, Inc. (NON) 335 7,176 Staffing (%) On Assignment, Inc. (NON) 404 4,242 Technology (0.6%) Amkor Technologies, Inc. (NON) 395 2,911 CACI International, Inc. Class A (NON) 158 9,373 ON Semiconductor Corp. (NON) 15,699 175,044 Solarworld AG (Germany) 93 1,118 Tech Data Corp. (NON) 307 15,221 Technology services (1.9%) Accenture PLC Class A 3,860 198,713 Baidu, Inc. ADR (China) (NON) 103 12,479 Bitauto Holdings, Ltd. ADR (China) (NON) 327 3,414 Blue Coat Systems, Inc. (NON) 565 15,899 Check Point Software Technologies, Ltd. (Israel) (NON) 398 19,836 ChinaCache International Holdings, Ltd. ADR (China) (NON) 137 2,914 Computershare Ltd. (Australia) 666 6,532 Convergys Corp. (NON) 430 6,050 CSG Systems International, Inc. (NON) 563 11,007 Fair Isaac Corp. 184 5,143 Global Payments, Inc. 392 18,812 Google, Inc. Class A (NON) 307 188,313 Infospace, Inc. (NON) 517 4,167 Keyw Holding Corp. (The) (NON) 250 3,563 LivePerson, Inc. (NON) 249 2,497 Pacific Online, Ltd. (China) 3,000 1,600 Perfect World Co., Ltd. ADR (China) (NON) 700 14,854 SAIC, Inc. (NON) 414 6,765 Salesforce.com, Inc. (NON) 225 29,761 Sina Corp. (China) (NON) 92 7,514 Sohu.com, Inc. (China) (NON) 74 6,035 SouFun Holdings, Ltd. ADR (China) (NON) 120 2,336 Sourcefire, Inc. (NON) 578 15,664 Unisys Corp. (NON) 527 19,583 VeriSign, Inc. 380 13,410 Youku.com, Inc. ADR (China) (NON) 157 6,530 Zix Corp. (NON) 787 2,904 Telecommunications (1.7%) ADTRAN, Inc. 351 15,963 Allot Communications, Ltd. (Israel) (NON) 230 3,665 American Tower Corp. Class A (NON) 1,506 81,264 Aruba Networks, Inc. (NON) 101 3,075 Bharti Airtel, Ltd. (India) 2,105 15,435 BT Group PLC (United Kingdom) 27,609 81,834 China Mobile, Ltd. (China) 2,000 18,871 EchoStar Corp. Class A (NON) 950 32,965 France Telecom SA (France) 2,007 44,407 InterDigital, Inc. 65 3,099 Iridium Communications, Inc. (NON) 824 7,746 j2 Global Communications, Inc. (NON) 98 2,851 Loral Space & Communications, Inc. (NON) 105 7,944 Mobile Telesystems ADR (Russia) 1,915 36,059 NeuStar, Inc. Class A (NON) 270 6,818 NII Holdings, Inc. (NON) 3,292 134,840 Qiao Xing Universal Resources, Inc. (China) (NON) 451 1,087 Tele2 AB Class B (Sweden) 864 19,727 Telecom Corp. of New Zealand, Ltd. (New Zealand) 21,444 33,753 USA Mobility, Inc. 302 4,506 Telephone (0.3%) Atlantic Tele-Network, Inc. 86 3,353 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 1,900 93,004 Textiles (0.4%) Burberry Group PLC (United Kingdom) 2,937 57,286 Maidenform Brands, Inc. (NON) 260 7,056 Perry Ellis International, Inc. (NON) 162 4,704 Phillips-Van Heusen Corp. 65 3,901 UniFirst Corp. 81 4,568 VF Corp. 471 45,061 Warnaco Group, Inc. (The) (NON) 192 11,272 Tire and rubber (%) Cooper Tire & Rubber 186 4,364 Tobacco (0.8%) Japan Tobacco, Inc. (Japan) 9 37,457 Lorillard, Inc. 1,667 127,975 Philip Morris International, Inc. 1,397 87,704 Transportation (%) TAL International Group, Inc. 224 7,813 Transportation services (%) ComfortDelgro Corp., Ltd. (Singapore) 8,000 9,769 HUB Group, Inc. Class A (NON) 181 6,328 Trucks and parts (0.6%) Aisin Seiki Co., Ltd. (Japan) 2,500 95,591 American Axle & Manufacturing Holdings, Inc. (NON) 294 3,931 ArvinMeritor, Inc. (NON) 673 12,060 Autoliv, Inc. (Sweden) 723 54,145 Fuel Systems Solutions, Inc. (NON) 75 2,184 Hyundai Mobis (South Korea) 72 16,848 Quantum Fuel Systems Technologies Worldwide, Inc. (NON) 160 822 Tenneco Automotive, Inc. (NON) 125 4,985 Westport Innovations, Inc. (Canada) (NON) 149 2,740 Utilities and power (%) China Longyuan Power Group Corp. (China) (NON) 6,000 5,418 EDF Energies Nouvelles SA (France) 39 1,776 Infigen Energy (Australia) 3,539 1,310 Waste Management (%) Calgon Carbon Corp. (NON) 542 7,610 EnergySolutions, Inc. 348 2,304 Rentech, Inc. (NON) 1,741 2,228 Water Utilities (0.1%) China Water Affairs Group, Ltd. (Hong Kong) 10,000 3,724 Cia de Saneamento Basico do Estado de Sao Paulo ADR (Brazil) 173 8,640 Guangdong Investment, Ltd. (China) 10,000 5,084 Manila Water Co., Inc. (Philippines) 4,800 1,773 Severn Trent PLC (United Kingdom) 367 8,878 Total common stocks (cost $22,927,331) INVESTMENT COMPANIES (5.9%)(a) Shares Value BlackRock Kelso Capital Corp. 417 $5,183 Financial Select Sector SPDR Fund 8,623 145,298 Harris & Harris Group, Inc. (NON) 2,231 13,051 iShares MSCI EAFE Index Fund 2,475 152,336 iShares Russell 2000 Growth Index Fund 292 26,849 iShares Russell 2000 Value Index Fund 291 21,714 MCG Capital Corp. 1,811 13,220 Midcap SPDR Trust Series 1 596 104,580 NGP Capital Resources Co. 632 6,358 SPDR S&P rust 10,990 1,463,319 Total investment companies (cost $1,745,938) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value Aventine Renewable Energy Holdings, Inc. (F) 3/15/15 $40.94 19 $ Total warrants (cost $881) $ SHORT-TERM INVESTMENTS (4.5%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) $91,137 $91,137 Putnam Money Market Liquidity Fund 0.17% (e) $1,003,184 1,003,184 U.S. Treasury Bills for effective yields ranging from 0.23% to 0.24%, October 20, 2011 (SEG) 269,000 268,650 U.S. Treasury Bills for an effective yield of 0.26%, March 10, 2011 (SEG) 147,000 146,990 Total short-term investments (cost $1,509,894) TOTAL INVESTMENTS Total investments (cost $26,184,044)(b) FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $19,080,296) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 3/16/11 $16,678 $16,552 $(126) Brazilian Real Buy 3/16/11 7,671 7,649 22 British Pound Sell 3/16/11 255,538 253,575 (1,963) Canadian Dollar Sell 3/16/11 437,931 427,671 (10,260) Chilean Peso Sell 3/16/11 36,927 37,232 305 Czech Koruna Buy 3/16/11 22,358 22,206 152 Euro Buy 3/16/11 247,025 243,797 3,228 Japanese Yen Sell 3/16/11 139,525 137,109 (2,416) Mexican Peso Buy 3/16/11 10,546 10,602 (56) Norwegian Krone Buy 3/16/11 248,700 242,954 5,746 Singapore Dollar Sell 3/16/11 2,439 2,433 (6) South Korean Won Buy 3/16/11 73,181 74,744 (1,563) Swedish Krona Buy 3/16/11 67,418 64,043 3,375 Swiss Franc Sell 3/16/11 158,721 157,512 (1,209) Taiwan Dollar Buy 3/16/11 36,885 37,609 (724) Turkish Lira Buy 3/16/11 33,417 33,797 (380) Barclays Bank PLC Australian Dollar Buy 3/16/11 91,121 90,597 524 Brazilian Real Buy 3/16/11 120,873 120,241 632 British Pound Sell 3/16/11 75,474 74,920 (554) Canadian Dollar Sell 3/16/11 67,635 66,180 (1,455) Chilean Peso Sell 3/16/11 11,548 11,400 (148) Czech Koruna Buy 3/16/11 43,434 43,921 (487) Euro Buy 3/16/11 454,168 450,033 4,135 Hungarian Forint Buy 3/16/11 21,515 21,266 249 Indian Rupee Sell 3/16/11 11,832 11,735 (97) Japanese Yen Sell 3/16/11 506,611 509,105 2,494 Mexican Peso Buy 3/16/11 27,744 27,901 (157) New Zealand Dollar Sell 3/16/11 21,517 22,023 506 Norwegian Krone Sell 3/16/11 88,484 86,523 (1,961) Philippines Peso Buy 3/16/11 30,335 30,081 254 Polish Zloty Buy 3/16/11 57,910 58,604 (694) Singapore Dollar Buy 3/16/11 38,626 38,465 161 South Korean Won Buy 3/16/11 20,809 21,163 (354) Swedish Krona Sell 3/16/11 75,976 74,700 (1,276) Swiss Franc Sell 3/16/11 116,726 111,735 (4,991) Taiwan Dollar Buy 3/16/11 19,438 19,771 (333) Thai Baht Buy 3/16/11 29,615 29,365 250 Turkish Lira Sell 3/16/11 1,624 1,645 21 Citibank, N.A. Australian Dollar Buy 3/16/11 64,578 64,331 247 Brazilian Real Buy 3/16/11 57,530 57,348 182 British Pound Buy 3/16/11 71,082 70,544 538 Canadian Dollar Buy 3/16/11 69,385 67,921 1,464 Chilean Peso Buy 3/16/11 64,617 63,727 890 Czech Koruna Buy 3/16/11 42,323 41,954 369 Danish Krone Sell 3/16/11 5,053 5,049 (4) Euro Buy 3/16/11 201,208 201,035 173 Hong Kong Dollar Sell 3/16/11 196,515 196,575 60 Hungarian Forint Sell 3/16/11 18,420 18,516 96 Japanese Yen Sell 3/16/11 390,606 392,544 1,938 Mexican Peso Buy 3/16/11 70,112 70,576 (464) New Zealand Dollar Sell 3/16/11 1,354 1,385 31 Norwegian Krone Sell 3/16/11 36,910 36,066 (844) Polish Zloty Buy 3/16/11 53,136 53,701 (565) Singapore Dollar Sell 3/16/11 19,274 19,263 (11) South African Rand Sell 3/16/11 38,434 36,667 (1,767) South Korean Won Buy 3/16/11 34,252 35,019 (767) Swedish Krona Buy 3/16/11 109,795 107,876 1,919 Swiss Franc Buy 3/16/11 360,622 358,082 2,540 Taiwan Dollar Sell 3/16/11 6,548 6,782 234 Turkish Lira Sell 3/16/11 13,679 13,837 158 Credit Suisse AG Australian Dollar Buy 3/16/11 125,189 124,220 969 Brazilian Real Buy 3/16/11 72,032 71,516 516 British Pound Buy 3/16/11 565,404 561,084 4,320 Canadian Dollar Sell 3/16/11 46,634 45,636 (998) Czech Koruna Buy 3/16/11 35,860 36,248 (388) Euro Buy 3/16/11 44,023 44,200 (177) Indian Rupee Sell 3/16/11 11,661 11,569 (92) Japanese Yen Buy 3/16/11 464,189 466,472 (2,283) Malaysian Ringgit Buy 3/16/11 48,893 49,123 (230) Norwegian Krone Sell 3/16/11 86,361 82,909 (3,452) Polish Zloty Sell 3/16/11 14,112 13,765 (347) South African Rand Sell 3/16/11 5,717 5,500 (217) South Korean Won Buy 3/16/11 48,390 49,299 (909) Swedish Krona Buy 3/16/11 28,057 27,562 495 Swiss Franc Buy 3/16/11 73,330 72,927 403 Taiwan Dollar Buy 3/16/11 20,259 20,362 (103) Turkish Lira Buy 3/16/11 57,777 58,161 (384) Deutsche Bank AG Australian Dollar Buy 3/16/11 111,562 110,525 1,037 Brazilian Real Buy 3/16/11 47,043 46,772 271 Canadian Dollar Buy 3/16/11 275,277 269,190 6,087 Chilean Peso Buy 3/16/11 1,435 1,416 19 Czech Koruna Sell 3/16/11 11,020 10,755 (265) Euro Sell 3/16/11 77,696 77,643 (53) Hungarian Forint Sell 3/16/11 11,779 11,840 61 Malaysian Ringgit Buy 3/16/11 47,877 48,129 (252) Mexican Peso Buy 3/16/11 12,263 12,336 (73) New Zealand Dollar Sell 3/16/11 17,981 18,397 416 Norwegian Krone Buy 3/16/11 100,454 98,092 2,362 Philippines Peso Buy 3/16/11 30,179 29,902 277 Polish Zloty Sell 3/16/11 52,718 51,420 (1,298) Singapore Dollar Buy 3/16/11 26,511 26,483 28 South Korean Won Buy 3/16/11 73,301 74,594 (1,293) Swedish Krona Sell 3/16/11 146,994 145,290 (1,704) Swiss Franc Sell 3/16/11 145,261 144,314 (947) Taiwan Dollar Sell 3/16/11 2,690 2,780 90 Turkish Lira Buy 3/16/11 29,545 29,916 (371) Goldman Sachs International Australian Dollar Sell 3/16/11 27,255 27,042 (213) British Pound Sell 3/16/11 49,774 49,395 (379) Canadian Dollar Sell 3/16/11 182,420 178,650 (3,770) Chilean Peso Sell 3/16/11 84 83 (1) Euro Buy 3/16/11 166,017 164,271 1,746 Hungarian Forint Sell 3/16/11 38,729 38,360 (369) Japanese Yen Sell 3/16/11 193,379 191,561 (1,818) Norwegian Krone Buy 3/16/11 85,469 83,516 1,953 Polish Zloty Buy 3/16/11 30,732 30,874 (142) South African Rand Buy 3/16/11 9,834 9,472 362 Swedish Krona Sell 3/16/11 99,091 97,372 (1,719) Swiss Franc Sell 3/16/11 201,793 200,475 (1,318) HSBC Bank USA, National Association Australian Dollar Sell 3/16/11 20,848 20,685 (163) British Pound Sell 3/16/11 75,474 74,897 (577) Euro Buy 3/16/11 164,223 164,106 117 Hong Kong Dollar Buy 3/16/11 93,249 93,287 (38) Indian Rupee Sell 3/16/11 11,663 11,570 (93) Japanese Yen Sell 3/16/11 357,639 356,099 (1,540) New Zealand Dollar Sell 3/16/11 45,441 46,491 1,050 Norwegian Krone Buy 3/16/11 158,201 154,548 3,653 Philippines Peso Buy 3/16/11 30,179 29,964 215 Singapore Dollar Buy 3/16/11 3,619 3,614 5 South Korean Won Buy 3/16/11 80,573 82,284 (1,711) Swiss Franc Sell 3/16/11 129,863 126,325 (3,538) Taiwan Dollar Sell 3/16/11 19,516 20,177 661 JPMorgan Chase Bank, N.A. Australian Dollar Buy 3/16/11 356,754 353,940 2,814 Brazilian Real Buy 3/16/11 98,580 98,033 547 British Pound Buy 3/16/11 63,600 63,115 485 Canadian Dollar Buy 3/16/11 121,682 119,030 2,652 Chilean Peso Buy 3/16/11 17,804 17,585 219 Czech Koruna Sell 3/16/11 45,401 44,304 (1,097) Euro Sell 3/16/11 584,994 583,715 (1,279) Hong Kong Dollar Buy 3/16/11 71,391 71,413 (22) Hungarian Forint Sell 3/16/11 44,416 44,746 330 Japanese Yen Sell 3/16/11 226,496 225,661 (835) Malaysian Ringgit Buy 3/16/11 44,210 44,401 (191) Mexican Peso Buy 3/16/11 154,739 155,399 (660) New Zealand Dollar Sell 3/16/11 18,507 18,931 424 Norwegian Krone Sell 3/16/11 212,450 207,521 (4,929) Polish Zloty Sell 3/16/11 12,021 11,726 (295) Singapore Dollar Buy 3/16/11 64,980 64,935 45 South African Rand Buy 3/16/11 22,354 21,536 818 South Korean Won Buy 3/16/11 33,458 34,156 (698) Swedish Krona Sell 3/16/11 123,437 121,491 (1,946) Swiss Franc Sell 3/16/11 142,461 141,423 (1,038) Taiwan Dollar Buy 3/16/11 43,178 44,679 (1,501) Thai Baht Buy 3/16/11 30,095 29,847 248 Turkish Lira Sell 3/16/11 12,305 12,437 132 Royal Bank of Scotland PLC (The) Australian Dollar Buy 3/16/11 121,833 120,817 1,016 Brazilian Real Buy 3/16/11 52,076 51,791 285 British Pound Sell 3/16/11 185,920 184,523 (1,397) Canadian Dollar Sell 3/16/11 23,780 23,533 (247) Chilean Peso Sell 3/16/11 36,385 35,835 (550) Czech Koruna Sell 3/16/11 24,302 23,657 (645) Euro Buy 3/16/11 448,647 448,039 608 Hungarian Forint Buy 3/16/11 53,529 52,930 599 Japanese Yen Sell 3/16/11 222,965 224,086 1,121 Malaysian Ringgit Buy 3/16/11 48,893 49,073 (180) Norwegian Krone Sell 3/16/11 21,443 21,181 (262) Polish Zloty Buy 3/16/11 41,359 41,871 (512) Singapore Dollar Buy 3/16/11 21,948 21,866 82 South African Rand Buy 3/16/11 3,330 3,256 74 South Korean Won Buy 3/16/11 13,332 13,607 (275) Swedish Krona Sell 3/16/11 50,729 49,887 (842) Swiss Franc Sell 3/16/11 116,187 115,118 (1,069) Taiwan Dollar Buy 3/16/11 24,533 25,383 (850) Turkish Lira Buy 3/16/11 10,119 10,160 (41) State Street Bank and Trust Co. Australian Dollar Buy 3/16/11 104,748 103,949 799 Brazilian Real Buy 3/16/11 99,598 99,275 323 British Pound Sell 3/16/11 161,196 159,946 (1,250) Canadian Dollar Buy 3/16/11 34,693 34,108 585 Euro Buy 3/16/11 80,870 80,623 247 Hungarian Forint Sell 3/16/11 17,888 17,923 35 Japanese Yen Sell 3/16/11 176,317 174,582 (1,735) Malaysian Ringgit Buy 3/16/11 51,807 52,002 (195) Mexican Peso Buy 3/16/11 33,636 33,404 232 Norwegian Krone Sell 3/16/11 40,175 39,281 (894) Philippines Peso Buy 3/16/11 30,179 29,953 226 Polish Zloty Buy 3/16/11 80,314 81,562 (1,248) Swedish Krona Sell 3/16/11 76,465 75,181 (1,284) Swiss Franc Sell 3/16/11 76,668 76,109 (559) Taiwan Dollar Buy 3/16/11 18,127 18,398 (271) Thai Baht Buy 3/16/11 30,095 29,829 266 UBS AG Australian Dollar Sell 3/16/11 71,900 70,620 (1,280) British Pound Sell 3/16/11 177,950 176,616 (1,334) Canadian Dollar Sell 3/16/11 426,813 417,135 (9,678) Czech Koruna Buy 3/16/11 36,235 36,576 (341) Euro Sell 3/16/11 235,985 234,394 (1,591) Hungarian Forint Sell 3/16/11 14,562 14,503 (59) Indian Rupee Buy 3/16/11 29,767 29,406 361 Japanese Yen Sell 3/16/11 234,591 233,184 (1,407) Mexican Peso Buy 3/16/11 71,680 71,732 (52) Norwegian Krone Sell 3/16/11 35,501 34,901 (600) Polish Zloty Buy 3/16/11 39,060 39,462 (402) South African Rand Buy 3/16/11 8,090 7,795 295 Swedish Krona Buy 3/16/11 415,577 408,496 7,081 Swiss Franc Buy 3/16/11 44,472 44,541 (69) Thai Baht Buy 3/16/11 29,615 29,345 270 Westpac Banking Corp. Australian Dollar Buy 3/16/11 141,258 140,150 1,108 British Pound Sell 3/16/11 262,044 260,032 (2,012) Canadian Dollar Buy 3/16/11 70,312 68,815 1,497 Euro Buy 3/16/11 150,009 149,880 129 Japanese Yen Sell 3/16/11 276,887 275,721 (1,166) New Zealand Dollar Buy 3/16/11 226 231 (5) Norwegian Krone Buy 3/16/11 144,732 141,541 3,191 Swedish Krona Sell 3/16/11 56,840 55,888 (952) Swiss Franc Sell 3/16/11 172,612 171,448 (1,164) Total FUTURES CONTRACTS OUTSTANDING at 2/28/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) DAX Index (Long) 1 $251,059 Mar-11 $10,298 Euro STOXX 50 Index (Short) 10 415,884 Mar-11 (8,555) FTSE 100 Index (Short) 2 194,354 Mar-11 (916) FTSE/MIB Index (Short) 2 310,264 Mar-11 1,363 MSCI EAFE Index E-Mini (Short) 9 791,145 Mar-11 (60,678) NASDAQ 100 Index E-Mini (Short) 10 470,150 Mar-11 (7,069) S&P 500 Index E-Mini (Long) 18 1,193,400 Mar-11 66,636 S&P 500 Index E-Mini (Short) 9 596,700 Mar-11 (33,531) S&P Mid Cap 400 Index E-Mini (Long) 1 96,590 Mar-11 5,394 S&P/TSX 60 Index (Long) 1 167,357 Mar-11 9,531 SPI 200 Index (Short) 1 122,930 Mar-11 (1,405) Tokyo Price Index (Long) 6 698,024 Mar-11 47,642 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 2/28/11 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Citibank, N.A. $143 (F) 2/22/12 (1 month USD- MSCI Daily Total $1,050 LIBOR-BBA plus Return Net 0.45%) Brazil USD Index 137 (F) 2/22/12 (1 month USD- MSCI Daily Total 1,938 LIBOR-BBA plus Return Net 0.50%) Brazil USD Index 41 (F) 2/22/12 (1 month USD- MSCI Daily Total 260 LIBOR-BBA plus Return Net 0.50%) Brazil USD Index JPMorgan Chase Bank, N.A. shares 17,338 10/20/11 (3 month USD- iShares MSCI (20,258) LIBOR-BBA plus Emerging Markets 5 bp) Index Total (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") based on the securities' valuation inputs. Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares ETF Exchange Traded Fund GDR Global Depository Receipts NVDR Non-voting Depository Receipt OJSC Open Joint Stock Company SPDR S&P 500 Index Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2010, through February 28, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $33,275,456. (b) The aggregate identified cost on a tax basis is $31,684,657, resulting in gross unrealized appreciation and depreciation of $2,053,218 and $328,962, respectively, or net unrealized appreciation of $1,724,256. (NON) Non-income-producing security. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $88,832. The fund received cash collateral of $91,137 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,221 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $16,468,100 and $18,508,423, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $68,669 to cover certain derivatives contracts. ADR, ADS or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 74.6 % Japan 3.9 United Kingdom 3.3 China 2.2 Italy 2.0 Brazil 1.7 France 1.4 Australia 1.4 South Korea 1.2 Russia 0.9 Taiwan 0.8 Switzerland 0.7 Netherlands 0.7 Sweden 0.6 Norway 0.5 Hong Kong 0.4 Spain 0.4 Bermuda 0.4 South Africa 0.3 Canada 0.3 Austria 0.2 Portugal 0.2 Israel 0.2 Greece 0.2 New Zealand 0.2 Singapore 0.2 Denmark 0.2 India 0.2 Mexico 0.1 Indonesia 0.1 Thailand 0.1 Ireland 0.1 Turkey 0.1 Belgium 0.1 Finland 0.1 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. The fund had an average number of futures contracts of approximately 81 for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $21,000,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, manage exposure to specific sectors or industries, to manage exposure to credit risk, to gain exposure to specific markets/countries sectors/industries, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $2,700,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio.Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $62,300 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,679,169 $596,981 $ Capital goods 1,493,979 424,681 Communication services 1,139,887 161,063 Conglomerates 560,435 103,461 Consumer cyclicals 3,388,388 254,369 Consumer staples 2,341,158 135,053 1,005 Energy 3,402,566 129,814 Financial 3,830,791 589,604 10 Health care 2,946,050 17,151 Technology 4,737,455 599,454 Transportation 190,177 167,777 Utilities and power 952,497 104,069 Total common stocks Investment companies 1,951,908 Short-term investments 1,003,184 506,777 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts (30,616) Futures contracts 28,710 Total return swap contracts (17,010) Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $89,150 $119,766 Equity contracts 123,854 112,154 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: April 28, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 28, 2011
